UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5050


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARWIN LAQUINCY CUE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-00850-RBH-1)


Submitted:   August 4, 2011                 Decided:   August 10, 2011


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Kathy Price Elmore, ORR, ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant.    Carrie Ann Fisher, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Appellant       Darwin          Laquincy        Cue        pled     guilty      to

possession       with       intent       to   distribute        a     quantity         of   crack

cocaine, in violation of 21 U.S.C. § 841(a)(1) (2006).                                      Cue’s

written       plea    agreement       included         a    Federal       Rule    of     Criminal

Procedure      11(c)(1)(C)          stipulated         sentence      of    seventeen        years’

imprisonment.           The     district          court      granted       the    Government’s

motion for a downward departure from the stipulated sentence and

sentenced       Cue    to     125    months’          imprisonment.             United      States

Sentencing Guidelines Manual § 5K1.1 (2009).                                Cue then filed

this timely appeal.

               Cue’s attorney has filed a brief in accordance with

Anders    v.    California,          386      U.S.     738    (1967),       questioning        the

adequacy of Cue’s Fed. R. of Crim. P. 11 hearing, whether his

waiver    of     appellate         rights      was     knowing       and    voluntary,        and

whether his sentence is reasonable.                         Cue received notice of his

right to file a pro se supplemental brief, but did not do so.

Because we find no meritorious grounds for appeal, we affirm his

conviction.           Because       we     lack       jurisdiction         to    review     Cue’s

sentence, we dismiss that portion of his appeal.

               Cue    questions       whether         the    district      court    adequately

advised him during his Rule 11 hearing.                             Prior to accepting a

guilty plea, a district court must conduct a plea colloquy in

which    it    informs       the    defendant         of,    and    determines         that   the

                                                  2
defendant comprehends, the nature of the charge to which he is

pleading    guilty,         any    mandatory        minimum     penalty,        the    maximum

possible penalty he faces, and the rights he is relinquishing by

pleading    guilty.           Fed.      R.   Crim.    P.   11(b);     United        States     v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                           “In reviewing the

adequacy of compliance with Rule 11, this Court should accord

deference    to       the    trial      court’s      decision    as      to    how     best   to

conduct the mandated colloquy with the defendant.”                             DeFusco, 949

F.2d at 116.

            We have thoroughly reviewed the record in this case,

and conclude that the district court complied with the mandates

of Rule 11 in accepting Cue’s guilty plea.                          Thus, we hold that

the record affirmatively shows there was a factual basis for

Cue’s plea, Cue understood the constitutional rights he waived

in   pleading     guilty,         and    Cue’s      guilty     plea      was    knowing       and

voluntary.

            Next, we conclude we lack jurisdiction to review Cue’s

sentence.    The federal statute governing appellate review of a

sentence, 18 U.S.C. § 3742(c) (2006), limits the circumstances

under    which    a    defendant         may   appeal      a   sentence        to     which   he

stipulated in a Rule 11(c)(1)(C) plea agreement to claims that

“his sentence was imposed in violation of law [or] was imposed

as   a   result       of    an    incorrect        application      of    the       sentencing

guidelines [.]”             United States v. Sanchez, 146 F.3d 796, 797 &

                                               3
n. 1 (10th Cir. 1998); United States v. Littlefield, 105 F.3d

527, 527-28 (9th Cir. 1997).          Here, Cue’s sentence was less than

the   applicable    statutory     maximum,     and,   due   to    the   downward

departure, was less than the sentence he had bargained for with

the Government.         Thus, review of his sentence is precluded by

§ 3742(c).

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Cue’s conviction and dismiss his appeal of

his sentence.      This court requires that counsel inform Cue in

writing of the right to petition the Supreme Court of the United

States for further review.          If Cue requests that a petition be

filed,    but   counsel    believes    that    such   a   petition      would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on Cue.

             We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the    materials

before   the    court    and   argument    would   not    aid    the   decisional

process.

                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                       4